*894ON MOTION FOR REHEARING
Appellee’s motions for rehearing herein and his brief in support thereof attack the findings of this court in its original opinion. Finding no new points of error urged by appellee in his motions and brief, the motions are hereby overruled.
Appellant filed its answer to appellee’s motions for rehearing and in turn filed its own motion for rehearing. The latter rests upon a single point of error: that this court erred in remanding this cause to the trial court for rehearing on appellant’s plea of privilege.
In our original opinion this court pointed out that in the hearing on the plea of privilege in the trial court no testimony was offered, the matter being submitted to the trial court on the pleadings, which included appellee’s original and amended controverting plea. This court then quoted from sections 154 and 155, 43-B, Tex.Jur., Venue:
“The plaintiff’s controverting plea has no greater effect than to put in issue the facts alleged in the plea of privilege, which will still prevail until overcome by evidence adduced upon a hearing. And the plea of privilege must be sustained if no evidence is introduced to show the truth of the allegations in the controverting plea.”
No evidence having been introduced or even offered by appellee to show the truth of the allegations in appellee’s controverting plea, this court was in error in remanding said ■cause to the trial court for further hearing ■on the plea of privilege. Appellant’s motion for rehearing is therefore granted and the last paragraph of this court’s original opinion is hereby reformed so as to approve appellant’s first three points of error on appeal, to reverse the ruling of the trial court, to sustain the plea of privilege and to remand this cause to the trial court with instructions to transfer this cause to the appropriate court in Dallas County, the county of appellant’s residence, as prayed for in said plea of privilege.
Reversed and remanded with instructions.